Case 19-01988-5-SWH         Doc 14 Filed 07/26/19 Entered 07/26/19 15:33:13             Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                WILMINGTON DIVISION

  In Re:                                           Case No. 19-01988-5-SWH

  Kimberly Swanhart                                Chapter 13

  Debtor.                                          Judge Stephani W. Humrickhouse

   REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

         Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
 Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
 of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
 United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
 and all papers served or required to be served in this case also be given to and served, whether
 electronically or others on:
           D. Anthony Sottile
           Authorized Agent for Home Point Financial Corporation
           394 Wards Corner Road, Suite 180
           Loveland, OH 45140
           Phone: 513.444.4100
           Email: bankruptcy@sottileandbarile.com


  Dated: July 26, 2019                             /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
Case 19-01988-5-SWH         Doc 14 Filed 07/26/19 Entered 07/26/19 15:33:13                Page 2 of 2




                                  CERTIFICATE OF SERVICE

 I certify that on July 26, 2019, a copy of the foregoing Request for Service of Notices was filed
 electronically. Notice of this filing will be sent to the following party/parties through the Court’s
 ECF System. Party/Parties may access this filing through the Court’s system:

        Christopher T. Vonderau, Debtor’s Counsel
        nclaw98@gmail.com

        Joseph A. Bledsoe, III, Chapter 13 Trustee
        chapter13@suddenlinkmail.com

        Office of the United States Trustee
        (registeredaddress)@usdoj.gov

 I further certify that on July 26, 2019, a copy of the foregoing Request for Service of Notices was
 mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

        Kimberly Swanhart, Debtor
        257 Blue Creek Farms Dr
        Jacksonville, NC 28540

                                                     /s/ D. Anthony Sottile
                                                     D. Anthony Sottile
                                                     Authorized Agent for Creditor
                                                     Sottile & Barile, LLC
                                                     394 Wards Corner Road, Suite 180
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     Email: bankruptcy@sottileandbarile.com
